The defendant was by information charged with the crime of murder; was tried, and convicted of manslaughter in the first degree and his punishment fixed at 25 years in the penitentiary. From the judgment and sentence the defendant has appealed.
Several errors have been assigned by the defendant. The record was filed in this court on October 15, 1937. The case was submitted on the record April 26, 1938, and the plaintiff in error was given 10 days to file brief.
No brief has been filed by the defendant in support of his assignment of errors. The court therefore assumed that the appeal has been abandoned, or that counsel representing the defendant has reached the conclusion there are no errors in the record sufficient to warrant a reversal.
The record has been carefully examined and the examination fails to disclose any prejudicial or fundamental errors. The evidence is sufficient to sustain the verdict of the jury.
The case is therefore affirmed. *Page 220